Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 14, 1972, convicting him of possession of weapons and dangerous instruments and appliances as a felony, upon a jury verdict, and imposing an indeterminate sentence of not more than three years. The facts upon which the judgment is based have been considered and determined to have been established. Judgment reversed, on the law, and a new trial ordered. Notwithstanding the strong evidence of defendant’s guilt, we feel that the Trial Judge’s disparagement of defense counsel and his undue participation during the course of the trial require that the judgment be reversed and a new trial be had (cf. People v. Mendes, 3 N Y 2d 120,121; People v. Williams, 40 A D 2d 690; People v. Adler, 274 App. Div. 820; People v. Kilroe, 201 App. Div. 549, 556; People v. Di Caño, 242 App. Div. 328). Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.